     Case 2:20-cv-06484-GW-JPR Document 25 Filed 08/16/21 Page 1 of 1 Page ID #:437



 1
                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JOHN THOMAS PULSKAMP,            ) Case No. CV 20-6484-GW (JPR)
                                       )
12                       Petitioner,   )
                                       )          J U D G M E N T
13                  v.                 )
                                       )
14    KATHLEEN ALLISON,                )
                                       )
15                       Respondent.   )
                                       )
16
17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that this action is dismissed without
20    prejudice.
21
22    DATED: August 16, 2021
                                         GEORGE H. WU
23                                       U.S. DISTRICT JUDGE
24
25
26
27
28
